Citation Nr: 0322663	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied entitlement to increased 
evaluations for a lumbar spine disability and bilateral 
chondromalacia patella, and denied entitlement to service 
connection for a cervical spine disability.  The veteran 
subsequently perfected a timely appeal regarding each of 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in December 2000 and a 
Supplemental Statement of the Case (SSOC) in November 2001.

In a February 1995 rating decision, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran subsequently expressed disagreement with that 
denial, and, in October 1995, the RO issued an SOC.  The 
veteran subsequently perfected his appeal by submitting a 
timely VA Form 9, Appeal to Board of Veterans' Appeals, 
regarding that issue.  However, in a signed statement dated 
in May 2000, the veteran withdrew his appeal with respect to 
that issue.  Accordingly, the Board finds that the issue of 
entitlement to a TDIU is not currently on appeal.


FINDINGS OF FACT

1.  The veteran's chondromalacia patella of the right knee is 
manifested by subjective complaints of pain; but not by 
limitation of motion, instability, subluxation, or functional 
loss due to pain or other symptoms.

2.  The veteran's chondromalacia patella of the left knee is 
manifested by subjective complaints of pain; but not by 
limitation of motion, instability, subluxation, or functional 
loss due to pain or other symptoms.

3.  The preponderance of the evidence demonstrates that a 
cervical spine disorder was not incurred in or aggravated by 
service, nor is such a disability etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in December 2000, the SSOC issued in November 2001, and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  

In particular, the Board notes a March 2001 letter in which 
the RO explained the appellant's and VA's respective 
responsibilities under the VCAA.  In the text of that letter, 
the RO also explained the type of evidence necessary to 
substantiate his claims for benefits.  In addition, the Board 
notes the November 2001 SSOC in which the RO explained what 
the evidence must show in order to substantiate his claims.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that a VA medical examination was provided in April 2001 in 
regard to his claims for increased ratings.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

The Board notes that, in January 2002, the veteran submitted 
additional medical evidence to the RO in support of his 
claims of entitlement to service connection for a cervical 
spine disorder and entitlement to an increased evaluation for 
a lumbar spine disability.  This evidence was not addressed 
by the RO in any subsequent SSOC.  As will be explained in 
greater detail in the Remand portion of this decision, any 
relevant evidence associated with the claims folder must be 
considered by the RO in an SSOC unless that evidence is 
accompanied by a signed waiver of initial RO consideration 
from the claimant.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

However, with respect to the veteran's claim of entitlement 
to service connection for a cervical spine disorder, the 
Board believes that this evidence is not relevant in that it 
consists primarily of the results of a magnetic resonance 
imaging (MRI) scan, which revealed degenerative cervical disc 
disease.  As will be discussed in further detail below, the 
competent and probative evidence of record already 
established that the veteran had a cervical spine disability.  
In fact, in the September 2000 rating decision, the RO 
specifically conceded that the veteran had a current cervical 
spine disability, and his claim was denied on the basis that 
this disability was not incurred or aggravated by his 
military service.  For this reason, the Board believes that 
the additional medical evidence submitted by the veteran was 
no longer relevant to his claim of entitlement to service 
connection for a cervical spine disorder.  Thus, we believe 
that the veteran will not be prejudiced by the Board 
proceeding to decide his appeal at this time.

The Board notes that the issue of entitlement to an increased 
evaluation for a lumbar spine disability will be discussed in 
further detail in the Remand portion of this decision.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Increased evaluations for bilateral chondromalacia 
patella

The veteran is seeking increased evaluations for his service-
connected knee disabilities.  He essentially contends that 
his knee disabilities are more severe than is contemplated by 
the 10 percent currently assigned for each knee.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's right and left knee disabilities are currently 
assigned 10 percent evaluations for each knee, under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this code, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative is against 
increased evaluations for the veteran's service-connected 
knee disabilities under the criteria of DC 5257.  In essence, 
we conclude that his knee disabilities are manifested by no 
more than slight impairment.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
veteran's April 2001 VA examination.  In that report, the 
examiner noted that the veteran had described a long history 
of knee pain and that he had complained of clicking and 
grinding noises in his knees.  It was also noted that the 
veteran had reported that his knee would collapse fairly 
easily if he was caught unawares or if he was experiencing 
fatigue in his legs.  It was also noted that he was using a 
cane to assist in walking.  However, upon examination, it was 
found that both knees were stable.  Also, no evidence of 
subluxation was noted.  The Board believes these findings to 
be consistent with the report of a January 2000 VA 
examination, which was also negative for any indicating of 
instability or subluxation.  At that time, X-rays of the 
knees were found to be normal.

In short, the Board believes that repeated physical 
examination has shown the veteran's left and right knee 
disorder to be essentially asymptomatic, with no objective 
evidence of instability or subluxation so as to support the 
assignment of more than a 10 percent disability rating under 
DC 5257.  We have, of course, considered the veteran's 
complaints of pain and instability, which are recorded in his 
written statements and in the reports of his outpatient 
treatment records.  However, we find the veteran's complaints 
to be less probative than the consistent findings reported on 
physical examination.

The Board has considered whether separate disability ratings 
may be warranted under DC 5003, for arthritis in the knees, 
or under DCs 5260 and 5261, for limitation of motion in the 
knees.  However, as noted above, X-rays obtained in January 
2000 were found to be negative for any evidence of arthritis 
in the knees.  Thus, the preponderance of the evidence is 
against the assignment of a separate disability rating based 
upon arthritis.  Furthermore, the Board notes that the report 
of the January 2000 VA examination shows that he was found to 
have a full range of motion in both knees.  Similarly, in the 
report of his April 2001 VA examination, it was noted that 
passive range of motion was full in both knees.  Although the 
VA examiner also found that there was some decreased range of 
motion upon active testing, with a 90 degree maximum before 
stopping due to pain, the Board notes that this degree of 
limitation of motion is not sufficient to warrant compensable 
evaluations for either knee under DCs 5260 or 5261.

Furthermore, the Board also finds that the preponderance of 
the competent and probative evidence is against the 
assignment of an increased evaluation for either knee under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002).  See 
DeLuca, supra.  Although the veteran has consistently 
reported that he experiences instability, limitation of 
motion, and other symptoms in his knees, repeated physical 
examination has failed to support these complaints.  The 
Board recognizes that the veteran has consistently reported 
experiencing pain in his knees, and that the April  2001 VA 
examiner noted that there was objective evidence of pain and 
crepitus on examination.  However, there is no evidence that 
he experiences additional functional loss due to weakness, 
fatigability, incoordination, or other symptoms as 
contemplated under these provisions.  Accordingly, we find 
that the preponderance of the evidence is against the 
assignment of increased evaluations based on 38 C.F.R. §§ 
4.40 and/or 4.45.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
ratings in excess of 10 percent for the veteran's 
chondromalacia patella of either the left or the right knee.  
The benefits sought on appeal must accordingly be denied.  


III.  Service connection for cervical spine disorder

The veteran is seeking entitlement to service connection for 
a cervical spine disorder.  He essentially contends that he 
developed this disorder while on active duty in the military.

At the outset of this discussion, the Board notes that the 
weight of the competent and probative evidence establishes 
that the veteran has a current cervical spine disability.  In 
particular, the Board notes X-rays obtained in January 2000, 
which revealed evidence of degenerative changes in the 
cervical spine.  Based on these results, the January 2000 VA 
examiner noted diagnoses of degenerative changes at C5 
through C7, and degenerative disc disease at C6-7.  There is 
no contrary medical evidence of record.  Thus, the primary 
question that must be resolved in this case is whether the 
veteran's cervical spine disorder was incurred in or 
aggravated by his military service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we conclude that 
the evidence establishes that a cervical spine disorder was 
not incurred in or aggravated by service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's service 
medical records, which are negative for any complaints or 
treatment for cervical spine or neck problems.  Most 
significantly, the Board notes the report of his separation 
physical, which reveals that no defects were found on 
clinical evaluation.  The physician who conducted that 
examination specifically determined that the veteran's spine 
and neck were normal.  

The Board has reviewed the appellant's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with degenerative changes in the cervical 
spine, there is no medical evidence associating his current 
diagnoses with his military service.  The Board further finds 
that there is no evidence that this disability became 
manifest to a degree of 10 percent or more within one year of 
his discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In 
fact, the earliest evidence suggesting that the veteran had a 
cervical spine disability is an October 1995 VA clinical note 
indicating that he was treated for back and neck complaints 
shortly following a motor vehicle accident.  X-rays obtained 
in October 1995 revealed mild compression fractures of C5 and 
C6, and a possible fracture involving the spinal process of 
C2.  These records are dated approximately four years after 
the veteran's separation from service.  There is no medical 
evidence dated prior to October 1995 suggesting that he had 
been diagnosed with a cervical spine disability or that he 
had complained of neck problems.  

In light of the aforementioned evidence, which shows that 
physical examination at separation was normal, that the first 
suggestion of a cervical spine problem does not appear in the 
record until a motor vehicle accident approximately four 
years following separation, and that there is no competent 
evidence establishing that his cervical spine disability is 
related to his military service, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the appellant's claimed disability was 
incurred in or aggravated by service.

The Board appreciates the sincerity of the appellant's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed a 
cervical spine disability during service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has considered obtaining an expert medical opinion 
regarding the issue of whether the veteran's claimed cervical 
spine disability was incurred as a result of exposure to 
herbicides during service.  However, as  discussed in detail 
above, the earliest evidence of a cervical spine disability 
does not appear in the record until several years following 
service.  Moreover, there is no competent evidence whatsoever 
of a link between this disability and the veteran's military 
service.  Also, the veteran has not identified any additional 
treatment records or other medical evidence that might 
support his claim for benefits.  In light of this record, the 
Board believes that any opinion obtained regarding a 
relationship between the veteran's claimed disability and his 
military service would be based on sheer speculation, and, 
based upon the record on appeal and the VCAA, is not 
necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board further believes that there is no reasonable 
possibility that obtaining such an opinion would aid in 
substantiating the claim. 

Furthermore, in Wells v. Principi, 326 F.3d 1381 (2003), the 
CAFC held that a claimant is required under the VCAA to show 
some causal connection between his claimed disability and his 
military service before VA is obligated to obtain a medical 
opinion.  The Court explained that to hold that the 
obligation under 38 U.S.C.A. § 5103(d) to provide a medical 
examination or obtain a medical opinion is triggered merely 
upon a showing that a claimant is disabled would be to 
eliminate the specific limitations on the Secretary's 
obligations as set forth in the VCAA.  Therefore, because 
there is no evidence of record suggesting a relationship 
between the veteran's claimed cervical spine disability and 
his military service, other than his own assertion of such a 
relationship, the Board finds that obtaining an expert 
medical opinion is not necessary in this case.

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the veteran's claimed cervical spine 
disability was not incurred in or aggravated by military 
service.  Accordingly, the claim of entitlement to service 
connection for a cervical spine disorder must be denied.


ORDER

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



REMAND

The veteran is also seeking entitlement to an increased 
evaluation for a lumbar spine disorder, which is currently 
evaluated as 40 percent disabling.

During the pendency of this appeal, new regulations were 
enacted so as to allow the Board to conduct evidentiary 
development of appealed cases directly without having to 
remand them to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  At that time, 38 C.F.R. § 20.1304 was 
also amended so as to allow the Board to consider evidence 
that was received following the issuance of the most recent 
SSOC without having to remand the case to the RO for 
readjudication.  67 Fed. Reg. 3,099-106 (Jan. 23, 2002).

Following the enactment of this regulation, the veteran's 
claims folder was forwarded from the RO to the Board.  Upon 
reviewing the claims folder, the Board noted that additional 
medical evidence had been received regarding the veteran's 
claim of entitlement to an increased evaluation for a lumbar 
spine disability, in the form of a VA clinical note and a 
December 2001 X-ray report.  It was determined that, because 
the regulations no longer required that a case be returned to 
the RO for initial consideration of any additional evidence, 
there was no reason to remand that issue.  

Instead, the Board issued a letter to the veteran in March 
2003 advising him of a change in the rating criteria used to 
evaluate his lumbar spine disability.  The veteran was 
advised that he was being provided a period of 60 days in 
which to submit additional evidence or argument in support of 
his claim.  In May 2003, the veteran submitted an additional 
statement in support of his claim.

During this period, however, on May 1, 2003, the U.S. Court 
of Appeals for the Federal Circuit (CAFC) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The CAFC explained that this 
is contrary to the requirement of 38 U.S.C.A. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal by the Secretary," and that, under such a procedure, 
"the veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

In light of the CAFC decision, the Board is compelled to 
remand the veteran's claim of entitlement to an increased 
evaluation for lumbar disc disease to the RO for issuance of 
an SSOC regarding all evidence received since the November 
2001 SSOC.

Accordingly, this case is remanded for the following action:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the November 2001 
SSOC was issued.  If it is determined 
that no additional action is necessary to 
satisfy the notification and development 
requirements of the VCAA, the RO should 
issue a SSOC.  If the RO's decision 
remains unfavorable, the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

